Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 5, 2001 (People v Taus, 280 AD 2d 499 [2001]), affirming a judgment of the County Court, Nassau County, entered January 30, 1991, and an order of the same court dated June 13, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.E, Cohen, Miller and Hinds-Radix, JJ., concur.